Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4, 7 – 11, 13, and 16 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHANI et al. (US 2017/0331605 A1).

	Regarding claim 1, SHANI discloses a wireless local area network sounding protocol comprising the features:
	an access point configured with a plurality of resource units (RUs), each RU configured to use a frequency range that differs from frequency ranges used by the other RUs [SHANI: see Figures 1 & 2 and section  0037 – 0041 & section 0043], the access point operable to: 
receive first information from a station, the first information indicating, for each RU of the plurality of RUs, a first signal quality that the station associates with a respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein the first signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch]; 
receive second information from the station, the second information indicating, for each RU of the plurality of RUs, a second signal quality that the station associates with the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein the second signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & 
determine, based on at least the first information and the second information, a pattern indicating a recurring signal quality that the station associates with each RU of the plurality of RUs [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]; and 
use the pattern to allocate one of the RUs for communicating with the station [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]. 

	Regarding claim 2, SHANI further discloses the features comprising:
	the access point of claim 1, wherein to use the pattern to allocate one of the RUs for communicating with the station, the access point is further operable to use the pattern to abstain from allocating an RU for which the recurring signal quality falls below a minimum signal quality threshold [SHANI: see section 0044 – 0046 & Figure 3 and section 

Regarding claim 4, SHANI further discloses the features comprising:
the access point of claim 1, wherein the access point is further operable to transmit one or more signals that prompt the station to send the first information via one or more acknowledgement signals or one or more sounding response messages [SHANI: see Figure 4 and section 0051; AP requests channel sounding reports from stations].

	Regarding claim 7, SHANI further discloses the features comprising:
	the access point of claim 1, wherein the pattern indicates a recurring pattern of multi-path fading experienced by the station when located at a given physical location [SHANI: see Figure 5 and sections 0053 – 0054; AP uses the sounding results to select RUs that may be used so as to avoid interference and exploit channels with good link conditions (low interference) and/or low radio path attenuation].. 

	Regarding claim 8, SHANI further discloses the features comprising:
	the access point of claim 1, wherein the first information is received in response to a rotation-based scanning procedure initiated by the access point [SHANI: see Figure 2 and sections 0039 – 0041 & Figure 4 and sections 0049 – 0051; AP may sound the RUs 
wherein the rotation-based scanning procedure prompts the station to provide the first information for each RU of the plurality of RUs [SHANI: see Figure 2 and sections 0039 – 0041 & Figure 4 and sections 0049 – 0051; AP may sound the RUs in different ways (section 0040) and request channel sounding reports from the stations (section 0051) during each joint sounding and data epoch]. 

	Regarding claim 9, SHANI further discloses the features comprising:
	the access point of claim 1, further operable to: periodically receive additional information from the station, the additional information indicating, for each RU of the plurality of RUs, an additional signal quality that the station associates with the respective RU [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map], 
wherein the additional signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses and 
update the pattern based on the additional information such that the pattern indicates a compatibility between the station and each RU over time [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]. 

Regarding claim 10, SHANI discloses a wireless local area network sounding protocol comprising the features:
a method [SHANI: see Figures 1 & 2 and section  0037 – 0041 & section 0043], comprising: 
receiving first information from a station, the first information indicating, for each RU of a plurality of RUs associated with a given access point, a first signal quality that the station associates with a respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein each RU corresponds to a frequency range that differs from frequency ranges corresponding to the other RUs [SHANI: see Figure 2 and section 0039 & sections and 
wherein the first signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch]; 
receiving second information from the station, the second information indicating, for each RU of the plurality of RUs, a second signal quality that the station associates with the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein the second signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch]; 
determining, based on at least the first information and the second information, a pattern indicating a recurring signal quality that the station associates with each RU of the plurality of RUs [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims and 
using the pattern to allocate one of the RUs for communications between the access point and the station. [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]. 

Regarding claim 11, SHANI further discloses the features comprising:
the method of claim 10, wherein using the pattern to allocate one of the RUs for communicating with the station, the method further comprises using the pattern to abstain from allocating an RU for which the recurring signal quality falls below a minimum signal quality threshold [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; a channel map table may be obtained after comparing with a threshold. For example, an SNR threshold may indicate that an SNR of greater than 3dB is required for adequate QoS performance].

Regarding claim 13, SHANI further discloses the features comprising:
the method of claim 10, further comprising: transmitting one or more signals that prompt the station to send the first information via one or more acknowledgement signals or one or more sounding response messages [SHANI: see Figure 4 and section 0051; AP requests channel sounding reports from stations].

Regarding claim 16, SHANI further discloses the features comprising:
the method of claim 10, wherein the pattern indicates a recurring pattern of multi-path fading experienced by the station when located at a given physical location [SHANI: see Figure 5 and sections 0053 – 0054; AP uses the sounding results to select RUs that may be used so as to avoid interference and exploit channels with good link conditions (low interference) and/or low radio path attenuation].. 
. 
Regarding claim 17, SHANI further discloses the features comprising:
the method of claim 10, wherein the first information is received in response to a rotation-based scanning procedure initiated by the access point [SHANI: see Figure 2 and sections 0039 – 0041 & Figure 4 and sections 0049 – 0051; AP may sound the RUs in different ways (section 0040) and request channel sounding reports from the stations (section 0051) during each joint sounding and data epoch], 
wherein the rotation-based scanning procedure prompts the station to provide the first information for each RU of the plurality of RUs [SHANI: see Figure 2 and sections 0039 – 0041 & Figure 4 and sections 0049 – 0051; AP may sound the RUs in different ways (section 0040) and request channel sounding reports from the stations (section 0051) during each joint sounding and data epoch]. 

the method of claim 10, further comprising: periodically receiving additional information from the station, the additional information indicating, for each RU of the plurality of RUs, an additional signal quality that the station associates with the respective RU [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map], 
wherein the additional signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]; and 
updating the pattern based on the additional information such that the pattern indicates a compatibility between the station and each RU over time [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses 

Regarding claim 19, SHANI discloses a wireless local area network sounding protocol comprising the features:
a system comprising memory that stores executable instructions and processing circuitry operable to execute the instructions [SHANI: see Figures 1 & 2 and section  0037 – 0041 & section 0043], whereby the system is operable to: 
receive first information from a station, the first information indicating, for each RU of a plurality of RUs associated with a given access point, a first signal quality that the station associates with a respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein each RU corresponds to a frequency range that differs from frequency ranges corresponding to the other RUs [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], and 
wherein the first signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 
receive second information from the station, the second information indicating, for each RU of the plurality of RUs, a second signal quality that the station associates with the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch], 
wherein the second signal quality that the station associates with the respective RU is affected by the frequency range of the respective RU [SHANI: see Figure 2 and section 0039 & sections 0043 – 0045; see also Figure 5 and sections 0053 – 0055 & Figure 4 and sections 0049 – 0052; see also claims 1 - 2; AP receives CSI reports from each station regarding to resource units during each joint sounding and data epoch]; 
determine, based on at least the first information and the second information, a pattern indicating a recurring signal quality that the station associates with each RU of the plurality of RUs [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see also Figure 4 and sections 0049 – 0052 & Figure 5 and sections 0053 – 0055; see also claims 1 – 2; AP receives and/or transmits data from or to a plurality of STAs during a/each joint sounding and data epoch. AP uses channel estimates, RSSI estimates, SNR values, and/or channel quality estimate obtained during the/each joint sounding and data epoch to create/update a channel map]; and 
use the pattern to allocate one of the RUs for communications between the access point and the station [SHANI: see section 0044 – 0046 & Figure 3 and section 0048; see . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 5, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHANI et al. (US 2017/0331605 A1) in view of Cherian et al. (US 2020/0014576 A!).

Regarding claim 3, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
the access point of claim 1, wherein to use the pattern to allocate one of the RUs for communicating with the station, the access point is further operable to use the pattern to abstain from allocating an RU for which the recurring signal quality is poor compared to the recurring signal quality of one or more of the other RUs. 
Cherian discloses a method and system for wireless communication comprising the features:
the access point of claim 1, wherein to use the pattern to allocate one of the RUs for communicating with the station, the access point is further operable to use the pattern to abstain from allocating an RU for which the recurring signal quality is poor compared to the recurring signal quality of one or more of the other RUs [Cherian: see Figure 8 and sections 0107 – 0114; stations may send feedback, such as ACK/NACK, BQR report, and CQI report, to AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Cherian in order to provide a more robust system that improves communication throughput while reducing feedback latency in the system [Cherian: see section 0006].

	Regarding claim 5, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the access point of claim 1, wherein the first information indicates the first signal quality by providing an indication whether the respective RU successfully received or failed to successfully receive a signal transmitted by the access point. 

the access point of claim 1, wherein the first information indicates the first signal quality by providing an indication whether the respective RU successfully received or failed to successfully receive a signal transmitted by the access point [Cherian: see Figure 8 and sections 0107 – 0114; stations may send feedback, such as ACK/NACK, BQR report, and CQI report, to AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Cherian in order to provide a more robust system that improves communication throughput while reducing feedback latency in the system [Cherian: see section 0006].

Regarding claim 12, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the method of claim 10, wherein using the pattern to allocate one of the RUs for communicating with the station, the method further comprises using the pattern to abstain from allocating an RU for which the recurring signal quality is poor compared to the recurring signal quality of one or more of the other RUs. 
Cherian discloses a method and system for wireless communication comprising the features:
the method of claim 10, wherein using the pattern to allocate one of the RUs for communicating with the station, the method further comprises using the pattern to abstain from allocating an RU for which the recurring signal quality is poor compared to the recurring signal quality of one or more of the other RUs [Cherian: see Figure 8 and sections 0107 – 0114; stations may send feedback, such as ACK/NACK, BQR report, and CQI report, to AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Cherian in order to provide a more robust system that improves communication throughput while reducing feedback latency in the system [Cherian: see section 0006].

Regarding claim 14, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the method of claim 10, wherein the first information indicates the first signal quality by providing an indication whether the respective RU successfully received or failed to successfully receive a signal transmitted by the access point. 
Cherian discloses a method and system for wireless communication comprising the features:
the method of claim 10, wherein the first information indicates the first signal quality by providing an indication whether the respective RU successfully received or failed to successfully receive a signal transmitted by the access point [Cherian: see Figure 8 and sections 0107 – 0114; stations may send feedback, such as ACK/NACK, BQR report, and CQI report, to AP]. 

. 
Regarding claim 20, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the system of claim 19, wherein the system comprises a controller operable to manage the access point and one or more other access points. 
Cherian discloses a method and system for wireless communication comprising the features:
the system of claim 19, wherein the system comprises a controller operable to manage the access point and one or more other access points [Cherian: see Figure 18 and sections 0186 – 0187 & section 0193; stations may send feedback, such as ACK/NACK, BQR report, and CQI report, to AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Cherian in order to provide a more robust system that improves communication throughput while reducing feedback latency in the system [Cherian: see section 0006].



8.	Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHANI et al. (US 2017/0331605 A1) in view of Asterjadhi et al. (US 2020/0076519 A1)

Regarding claim 6, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the access point of claim 1, wherein the first information comprises an interference index for each of the plurality of RUs tested by the access point and the pattern indicates which of the plurality of RUs are affected by recurring interference.. 
Asterjadhi discloses a method and system for soliciting in-basic service set (BSS) interference reports comprising the features:
the access point of claim 1, wherein the first information comprises an interference index for each of the plurality of RUs tested by the access point and the pattern indicates which of the plurality of RUs are affected by recurring interference [Asterjadhi: see Figures 3 – 5 and sections 0154 – 0160; see also section 0197 & claims 31 - 33; stations may transmit interference reports (e.g. BQRP report) to the AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Asterjadhi in order to provide a more robust system that provides an improved methods for supporting soliciting in-basic service set (BSS) interference reports [Asterjadhi: see section 0005].


	the method of claim 10, wherein the first information comprises an interference index for each of the plurality of RUs tested using sounding signals and the pattern indicates which of the plurality of RUs are affected by recurring interference.. 
Asterjadhi discloses a method and system for soliciting in-basic service set (BSS) interference reports comprising the features:
the method of claim 10, wherein the first information comprises an interference index for each of the plurality of RUs tested using sounding signals and the pattern indicates which of the plurality of RUs are affected by recurring interference [Asterjadhi: see Figures 3 – 5 and sections 0154 – 0160; see also section 0197 & claims 31 - 33; stations may transmit interference reports (e.g. BQRP report) to the AP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Asterjadhi in order to provide a more robust system that provides an improved methods for supporting soliciting in-basic service set (BSS) interference reports [Asterjadhi: see section 0005].


Regarding claim 20, SHANI discloses all claimed limitations above. However, SHANI does not explicitly disclose the features comprising:
	the system of claim 19, wherein the system comprises a controller operable to manage the access point and one or more other access points. 

the system of claim 19, wherein the system comprises a controller operable to manage the access point and one or more other access points [Asterjadhi: see Figure 12 and sections 0205 – 0208 & section 0212]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of SHANI by incorporating techniques of Asterjadhi in order to provide a more robust system that provides an improved methods for supporting soliciting in-basic service set (BSS) interference reports [Asterjadhi: see section 0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473